EXHIBIT 10.3



AMENDMENT NO. 2
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

            This Amendment No. 2 (this “Amendment’) dated as of December 1,
2005, is made by and between Vanguard Health Systems, Inc., a Delaware
corporation (the “Company”), and Ronald P. Soltman (the “Executive”).

            WHEREAS, the Company and the Executive executed a certain Amended
and Restated Employment  Agreement  dated as of September 23, 2004, as amended
as of December  1, 2004 (collectively, the “EA”),  to secure the services of the
Executive as Executive Vice President, General Counsel and Secretary; and

            WHEREAS, the Company and the Executive wish the Executive’s base
salary set forth in Section 6(a) of the EA to be increased to $525,146,
effective as of January 1, 2006.



            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
EA is amended as follows:

            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.

            2.         Amendment to Section 6(a).  Section 6(a) of the EA
entitled “Base Salary” is hereby  deleted and replaced with the following new
Section 6(a):



                        “(a).Base Salary.  The Executive’s base salary
hereunder, from September 23, 2004 to December 31, 2004, shall be $495,000 per
year, and from January 1, 2005 to December 31, 2005 shall be $509,850 per year,
in each case payable semi-monthly.   Effective January 1, 2006, the Executive’s
base salary hereunder shall be $525,146 per year, payable semi-monthly. The
Board shall review such base salary at least annually and make such adjustments
from time to time as it may deem advisable, but the base salary shall not at any
time be reduced from the base salary in effect from time to time.”

            3.         Ratification.  All other provisions of the EA remain
unchanged and are hereby ratified  by the Company and the Executive.


- 2 -





            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by  its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.

                                                                        Vanguard
Health Systems, Inc.

                                                                        By:  /s/
Joseph D. Moore                                 
                                                                                   
Joseph D. Moore
                                                                                   
Executive Vice President,
                                                                                   
Chief Financial Officer & Treasurer



                                                                       
Executive:



                                                                        /s/
Ronald P. Soltman                                      
                                                                        Ronald
P. Soltman